Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  155610                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                                                                     Justices
  In re L. K. RUFFIN, Minor.
                                                                   SC: 155610
                                                                   COA: 334126
                                                                   Wayne CC Family Division:
                                                                   15-521384-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the March 16, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2017
           p0425
                                                                              Clerk